Title: To James Madison from Tench Coxe, 28 September 1789
From: Coxe, Tench
To: Madison, James


Dear Sir
Philada. Sept. 28th. 1789.
I received information of the nomination of Mr. O. yesterday. He is certainly a very suitable character, and well entitled to this place from his former employments. I have to make you my Apologies for the trouble I have given you, and my acknowlegements for such good offices as you have rendered, the extent of which I am sure was as great as your Ideas of public good would admit. I am well pleased that the Case has occur’d, as it proves to me that in my exertions in the fedl. cause I have gained friendship & confidence among its opponents. I have only to add that I would not have permitted my name to appear had I known of a competitor who was unexceptionable—and that it is totally unknown here Who were my friends. Indeed Application for me was quite unknown, till it was brought by some of the letters in Saturday’s mail.
The Seat of Government I see is varied. You know my Opinions on that point. My more immediate interests being promoted by the depending proposition do not diminish the decision with which I prefer the other position. I presume the new Change will not be accepted by your house. If the bill for a permanent seat falls thro entirely, it will certainly be sound policy in the friends of a proper position to adjourn to Philada. if they can effect it.
I hope we shall have the pleasure of seeing you here soon in your way to Virginia, or on a visit, if you do not return thither immediately. I am, dear Sir, with great Esteem yr. most respectf. friend & Servt.
Tench Coxe
